Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Notice is in response to the election filed on 08/19/2021. 
	Currently, claims 1-20 are pending with claims 1-13 being cancelled as being directed to a non-elected group, elected without traverse, as the case is otherwise in condition for allowance.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08/19/2021 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/19/2021.

This application is in condition for allowance except for the presence of claims 1-13 directed to a group of semiconductor devices which are non-elected without traverse.  Accordingly, claims 1-13 been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Michael O’Neill on 09/27/2021.

The application has been amended as follows: 
	Please cancel claims 1-13. 
	
	In claim 14, on the sixth to last line, please strike “is” so that it reads “high-electron mobility transistor electrically to the”.


Allowable Subject Matter
1.	Claims 14-20 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 14:  
”electrically isolated from one another and each extend to the upper surface”
“laterally electrically insulated from”
“each comprising source and drain terminals”
“in series with the source terminal of the first high-electron mobility transistor connected to the drain terminal of the second high-electron mobility transistor”
“connecting the source terminal of the first high-electron mobility transistor electrically to the first device area”

“wherein the voltage blocking device is formed by no more than two masked dopant implantation steps”

b.	The limitations in claim 17:  
”electrically isolated from one another and each extend to the upper surface”
“laterally electrically insulated from”
“each comprising source and drain terminals”
“in series with the source terminal of the first high-electron mobility transistor connected to the drain terminal of the second high-electron mobility transistor”
“connecting the source terminal of the first high-electron mobility transistor electrically to the first device area”
“forming one or more epitaxial layers on a region of the base substrate”
“forming an isolation trench between the first and second device areas”
“wherein the one or more epitaxial layers form a voltage blocking device that electrically isolates the first device area from the region of the base substrate”


when considered along with the rest of the method(s) distinguishes over the prior art of record as there is no prior method or a reasonably obvious variant thereof for either one.  Notable differences include that these methods are ones which include: 
a.  first and second device areas in the base substrate that are electrically isolated from one another, a specific second region of type III-V semiconductor material being laterally electrically insulated from a specific first region of type III-V semiconductor material, specific first and second high-electron mobility transistors each comprising source and drain terminals, connecting the first and 
b.  first and second device areas in the base substrate that are electrically isolated from one another, a specific second region of type III-V semiconductor material being laterally electrically insulated from a specific first region of type III-V semiconductor material, specific first and second high-electron mobility transistors each comprising source and drain terminals, connecting the first and second high-electron mobility transistors in series with the source terminal of the first high-electron mobility transistor connected to the drain terminal of the second high-electron mobility transistor, connecting the source terminal of the first high-electron mobility transistor electrically to the first device area, forming one or more epitaxial layers on a region of the base substrate, and forming an isolation trench between the first and second device areas, and wherein the one or more epitaxial layers form a voltage blocking device that electrically isolates the first device area from the region of the base substrate.     

The office here notes that for claims 14 and 17 both the prior art of record does not show the limitation “no more than two masked dopant implantation steps“ (for claim 14) and “forming one or more epitaxial layers on a region of the base substrate” and “forming an isolation trench between the first and second device areas” and “wherein the one or more epitaxial layers form a voltage blocking device that electrically isolates the first device area from the region of the base substrate” (for claim 17) in the overall context of the overall claims all at one time with the rest of the claim language, although such steps are themselves shown by themselves or with other parts of the claims in different references.  The office notes that some of the closest prior art of record is US 2012/0153300.  The office notes however that the claimed steps and parts of steps noted above are not shown together with the rest of the limitations in the claims in any known art or in any context close enough to the context of the current claims to be relevant under 35 U.S.C 103.  The office notes specifically regarding claim 14 that while the 300’ reference lacks the above steps other art of record (see references cited herewith) does show those steps but those themselves are not all that relevant to the overall claims themselves.  Similar applies for the last three clauses of claim 17.  Thus the office will here find the claims not anticipated and likewise not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claims 14 and 17 are sufficient to distinguish claims 15-16 and 18-20 which depend from claims 14 and 17 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  







/GRANT S WITHERS/Primary Examiner, Art Unit 2891